McKinstry, J.
The record brought here contains no matter which would justify the reversal of the final judgment. There are many reasons why the order denying a now trial should not be disturbed. It is enough to say, however, that a plaintiff who has obtained exactly the decree to secure which the action was brought and prosecuted, and which is based upon and is in accord with all the facts alleged in the complaint and admitted by the answer, is not entitled to demand a new trial upon affidavits setting forth matters which may tend to prove that she was mistaken in her rights when she commenced her action. It is perfectly apparent *309that a new trial of the issues must result in the same decision and interlocutory judgment.
A new trial is a re-examination of an issue of fact in the same court after a trial and decision, etc. (Code Civ. Proc., sec. 656.)
The former decision may be vacated and a new trial granted, on the application of the party “ aggrieved,” for certain causes (specified in section 647). Here the affidavits of the plaintiff do not tend to prove: 1. Irregularity in the proceedings of the court or opposite party; or 2. “ Accident or surprise,” within the meaning of the third subdivision of section 657, Code of Civil Procedure; or 3. Newly discovered evidence, which could have been given under the pleadings; or 4. Insufficiency of the evidence; or 5. Error in law occurring at the trial.
The real purpose of the plaintiff here, as clearly appears, was to have the decision and judgment set aside, that she might amend her complaint, and thus be enabled to prove facts which, if they exist, are contradictory of the averments of the complaint on which the trial was had. She certainly was not entitled to a new trial of the issues made by the pleadings, on which the judgment was based.
Judgment and order affirmed.
Myrick, J., and Thornton, J., concurred.